Exhibit 10.8


Summary of Modification of Relocation Assistance Terms Provided under Offer
Letter Between Glen Messina and Ocwen Financial Corporation (“Company”) dated
April 17, 2018


Pursuant to the Offer Letter, the Company agreed to offer Mr. Messina
reimbursement for commuting expenses incurred prior to August 15, 2019 and home
sale assistance provided by a relocation services company, including a
guaranteed offer program. The Company’s total cost for reimbursement for costs
and expenses relating to Mr. Messina’s relocation (including under the
guaranteed offer program but excluding the cost of the temporary commuting)
would be limited to $500,000.  Effective April 11, 2019, following changes in
the terms of the guaranteed offer program provided by the relocation services
company, Mr. Messina agreed to forgo the services of the relocation services
company and assume all costs and responsibilities for his relocation, including
the sale of his home. In exchange, Mr. Messina received a lump-sum amount equal
to the difference between the $500,000 limit on relocation expenses outlined in
the Offer Letter and the amount he had been reimbursed to-date under the
relocation program (excluding commuting expenses as described above). In
addition, the Company agreed to extend reimbursement for Mr. Messina’s commuting
expenses through December 31, 2019. Mr. Messina agreed that in the event he
resigns from his position within one year of receipt of the lump sum payment, he
will be required to reimburse the Company for all amounts paid, a total of
$500,000.
 


